Title: JM Draft of embargo repeal proclamation, 5 February 1808
From: Madison, James
To: 



5 February 1808

His B. M. having manifested his disposition to reestablish, by an honorable reparation of the aggression committed in the month of June last on the frigate Chesapeak of the U. S. by the Leopard a British ship of war, the good understanding affected by that incident; and this evidence of his disposition to maintain amity with the U. S. being considered as a pledge that such effectual measures will be taken on his part as shall ensure from his naval commanders an entire respect for the laws and the jurisdiction of the U. S. whilst within their waters or on their coasts, and render unnecessary the precautionary measures provided by my proclamation of the 2d. of July 1807:  On these considerations, and with a view to manifest a corresponding desire to promote a return of entire harmony between the two nations, I have thought proper to issue this my proclamation discontinuing all the provisions of the sd. former proclamation: & hereby declaring that the same shall become void, cease, and have no further effect: of which all officers Civil & military of the U. S. and all Citizens & others within the same, are required to take notice & act accordingly
